Citation Nr: 1629919	
Decision Date: 07/27/16    Archive Date: 08/04/16

DOCKET NO.  10-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable disability rating for allergic rhinitis.



REPRESENTATION

Veteran represented by: Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

C. Fields, Counsel




INTRODUCTION

The Veteran had honorable active duty service in the U.S. Air Force from January 1982 to April 2007, including in the Southwest Asia Theater of Operations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which continued the prior noncompensable (0 percent rating) for service-connected allergic rhinitis.  


FINDING OF FACT

In July 2016, prior to the promulgation of a decision in this appeal, the Board received a request from the Veteran, via her representative, to withdraw the appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appellant or his or her authorized representative may withdraw an appeal as to any or all issues at any time before the Board promulgates a decision, either in writing or on the record during a hearing.  38 C.F.R. § 20.204.  

In July 2016, the Veteran's appointed representative forwarded the Veteran's June 2016 request to withdraw her appeal involving the rating of her allergic rhinitis.  As such, there remain no allegations of errors of fact or law for appellate consideration, and the Board has no jurisdiction to review the issue on appeal.  


ORDER

The appeal is dismissed.



____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


